    Case 2:19-cv-00005-LGW-BWC Document 88 Filed 02/26/21 Page 1 of 1




                In the United States District Court
                for the Southern District of Georgia
                        Brunswick Division
    BOBBIE CAMPBELL


        v.                                          CV219-5


    WAL-MART STORES EAST, LP,
    COCA-COLA BOTTLING COMPANY
    UNITED, INC.




                                    ORDER



     All parties agree that Coca-Cola Bottling Company United,

Inc. (hereinafter referred to as Coca-Cola) is not liable in this

action. The Court has reviewed Coca-Cola’s Motion for Summary

Judgment (Dkt. 70) and concurs with all parties. Accordingly,

Coca-Cola’s Motion for Summary Judgment is hereby GRANTED. The

Clerk of Court is directed to enter a judgment dismissing Coca-

Cola with prejudice.



         SO ORDERED, this    26th   day of
                                        o February
                                           Februa
                                               ua
                                               u  ry , 2021.
                                                ary    20
                                                        021
                                                          1.

                                                                        _
                                       HON.
                                         N. LISA
                                            L SA GODBEY
                                            LI   GOD
                                                  O BEY WOOD,
                                                        WOOD, JUDGE
                                                              J DGE
                                                              JU
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
